Case 2:19-cv-01489-RSM Document1 Filed 09/16/19 Page 1 of 2

WAWD (Rev. 2/2018) IFP and Written Consent

UNITED STATES DISTRICT COURT
Western District of Washington

Hiry {dul Munem Cl Case N uffbe i

 

 

 

 

 

 

Print DECLARATION AND APPLICATION
* _ i TO PROCEED IN FORMA PAUPERIS
Hathor Wiralow hard,slall AND WRITTEN CONSENT FOR

PAYMENT OF COSTS

 

 

 

Defendant(s)
DECLARATION AND APPLICATION TO PROCEED IN FORMA PAUPERIS

I (print your name) Joss a S p, Ah + | declare | am the plaintiff in this case; | believe | am
entitled to relief; and |am unable to pay the costs of this proceeding or give security therefor. The nature of

cn pa
my action is briefly stated as follows: Con Maid 4 per Deus

 

 

pe]
‘ Fait , gus = eat WIRED
In support of this application, | answer all of the following questions: LODGED RECEIVED
1. Are you presently employed? SEP 16 2019 SP
¥ | f hl keh —O~ cLeRK US, SEAT uc
[] Yes Total amount of net monthly salary (take home pay) , ay WESTERN STRICT OF WASHINGTON
Name and address of employer Z JA

 

Ff No Date of lastemployment 76 | 2. Total amount of last net monthly salary $ 1600.90

2. If married, is your spouse presently employed? oes married

[] Yes Total amount of spouse's net monthly salary (take home pay.

Name and address of employer /.

 

[] No Date of spouse's last employment Total amount of last net monthly salary $

3. For the past twelve months, list the amount of money you and/or your spouse have received from any of
the following sources.

a. Business, profession or other self-employment $ o)
b. Income from rent, interest or dividends $ O
c. Pensions, annuities or life insurance payments $ (3
d. Disability, unemployment, workers compensation or public assistance  $ O
e. Gifts or inheritances $ >
f. Money received from child support or alimony . ©
g. Describe any other source of income he Ny e $ 0)

 

Page 1 of 2
Case 2:19-cv-01489-RSM Document1 Filed 09/16/19 Page 2 of 2

4, List the amount for each of the following for you and/or your spouse:

Cash onhand $ 20.00 Checking Account $ 40.00 Savings Account $ Mi

5. Do you and/or your spouse own or have any interest in any real estate, stocks, bonds, notes, retirement
plans, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
If eo the property and state its approximate value:

 

Ves | Nea ambatng for 15 30 f

L.] No

 

 

 

 

 

6. Are any persons dependent upon you or your spouse for support? If Yes, state their relationship to you
or your spouse, and indicate how much is contributed toward their support each month. (Do not include
names of minor children. )

 

L] Yes

No

 

 

 

 

 

7. Describe the types of monthly expenses you incur, such as housing, transportation, utilities, loan
payments, or other regular monthly expenses and the amount spent each month.

 

Car H/OOD0

Vr

 

 

 

 

 

8. Provide any other information that will help explain why you cannot pay court fees and costs.

 

V ot Linpleyad a Ce derek ) MM, dheWldrre

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

W of: 20] q Me ee (gfe

‘Executed on: (Date) Signature of piamntiit 7

WRITTEN CONSENT FOR PAYMENT OF COSTS UNDER LOCAL RULE CR3(c)

|, (print your name) J\c&eaaik o Pig ot BE

hereby consent that any rechvery in damages that | may receive in the above-captioned cause may be
reduced, if so directed by the court, in such an amount as is necessary for payment of the unpaid fees and
costs which are taxed against me in the course of this litigation.

Biolog Wu. Vike Ufo

Executed on: (Date) ‘Signature bf i Plaintifé’
Page 2 of 2
